Exhibit 10.1

 

SIXTH AMENDMENT TO CREDIT AGREEMENT

 

This SIXTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of August
9, 2018, is entered into by and among INTERCONTINENTAL EXCHANGE, INC., a
Delaware corporation (the “Borrower”), the Lenders (as hereinafter defined)
party hereto, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative
Agent.

 

RECITALS

 

A.       The Borrower, the several lenders from time to time party thereto (the
“Lenders”), and the Administrative Agent are party to the Credit Agreement,
dated as of April 3, 2014 (as amended by the First Amendment to Credit
Agreement, dated as of May 15, 2015, the Second Amendment to Credit Agreement,
dated as of November 9, 2015, the Third Amendment to Credit Agreement, dated as
of November 13, 2015, the Fourth Amendment to Credit Agreement, dated as of
August 18, 2017, and the Fifth Amendment to Credit Agreement, dated as of August
18, 2017, the “Credit Agreement”). Capitalized terms used but not defined herein
shall have the meanings assigned to such terms in the Credit Agreement as
amended by this Amendment.

 

B.       The Borrower has requested that the Lenders amend the Credit Agreement
and the Lenders are willing to consent to such amendments to the Credit
Agreement on the terms and subject to conditions set forth herein.

 

STATEMENT OF AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

ARTICLE I 

 

AMENDMENTS TO CREDIT AGREEMENT

 

Effective upon the Sixth Amendment Effective Date (as hereinafter defined), the
Credit Agreement is hereby amended as follows:

 

(a)           The following definitions are hereby inserted in Section 1.1 of
the Credit Agreement in proper alphabetical order:

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Replacement Rate” has the meaning assigned thereto in Section 2.15(h).

 

“Sixth Amendment” means that certain Sixth Amendment to Credit Agreement, dated
as of August 9, 2018, among the Borrower, the Administrative Agent and the
Lenders party thereto.

 



 

 

 

“Sixth Amendment Consenting Lender” means, as of any date of determination, (a)
each Lender that was a Lender immediately prior to the Sixth Amendment Effective
Date and that has delivered an executed counterpart to the Sixth Amendment or
has otherwise provided in writing its consent to the Sixth Amendment and (b) any
Person that becomes a Lender on or after the Sixth Amendment Effective Date, or
in connection with the Sixth Amendment, whether pursuant the terms of the Sixth
Amendment, Section 2.18(a), Section 2.20, Section 10.6 hereof or otherwise.

 

“Sixth Amendment Effective Date” means August 9, 2018.

 

“Sixth Amendment Non-Consenting Lender” means, as of any date of determination,
each Lender that was a Lender immediately prior the Sixth Amendment Effective
Date and is not a Sixth Amendment Consenting Lender.

 

(b)           The following definitions in Section 1.1 of the Credit Agreement
are hereby amended and restated in their entirety as follows:

 

“Base Rate” means the highest of (i) the per annum interest rate publicly
announced from time to time by Wells Fargo in Charlotte, North Carolina, to be
its prime rate (which may not necessarily be its lowest or best lending rate),
as adjusted to conform to changes as of the opening of business on the date of
any such change in such prime rate, (ii) the Federal Funds Rate plus 0.5% per
annum, as adjusted to conform to changes as of the opening of business on the
date of any such change in the Federal Funds Rate, and (iii) subject to the
implementation of a Replacement Rate in accordance with Section 2.15(h), the
LIBOR Rate for an interest period of one month plus 1.00%, as adjusted to
conform to changes as of the opening of business on the date of any such change
of such LIBOR Rate.

 

“Final Maturity Date” means the fifth anniversary of the Sixth Amendment
Effective Date; provided, however, that, if such date is not a Business Day,
then the Final Maturity Date shall be the immediately preceding Business Day.

 

“LIBOR Market Index Rate” means, for any date, means, subject to the
implementation of a Replacement Rate in accordance with Section 2.15(h), the
rate for one month deposits in the applicable Currency as published by ICE
Benchmark Administration Limited, a United Kingdom company (or a comparable or
successor quoting service which is approved by the Administrative Agent, in
consultation with the Borrower) as of 11:00 a.m. London time, on such day, or if
such day is not a London Banking Day, then the immediately preceding London
Banking Day. If, for any reason, such rate is not so published, then the LIBOR
Market Index Rate shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which U.S. Dollar deposits would be
offered by first class banks (as determined in consultation with the Borrower)
in the London interbank market to the Administrative Agent at approximately
11:00 a.m., London time, on such date of determination for delivery on the date
in question for a one month term.

 



 2 

 

 

“LIBOR Rate” means, subject to the implementation of a Replacement Rate in
accordance with Section 2.15(h):

 

(i)       with respect to each LIBOR Loan denominated in any Currency (other
than Canadian Dollars) comprising part of the same Borrowing for any Interest
Period, an interest rate per annum obtained by dividing (A) (y) the London
Interbank Offered Rate as published by ICE Benchmark Administration Limited, a
United Kingdom company (or a comparable or successor quoting service which is
approved by the Administrative Agent, in consultation with the Borrower) for
deposits denominated in such Currency or (z) if such rate is not so published,
the rate of interest determined by the Administrative Agent to be the rate or
the arithmetic mean of rates at which deposits in such Currency in immediately
available funds are offered to first-tier banks (as determined in consultation
with the Borrower) in the London interbank Eurodollar market, in each case under
(y) and (z) above at approximately 11:00 a.m., London time, two Business Days
prior to the first day of such Interest Period for a period substantially equal
to such Interest Period, by (B) the amount equal to 1.00 minus the Reserve
Requirement (expressed as a decimal) for such Interest Period; and

 

(ii)       with respect to each LIBOR Loan denominated in Canadian Dollars
comprising part of the same Borrowing for any Interest Period, an interest rate
per annum determined by the Administrative Agent on the basis of an average rate
applicable to Canadian Dollar bankers’ acceptances having a maturity comparable
to the applicable Interest Period appearing on the “Reuters Screen CDOR Page”
(as defined in the International Swap Dealer Association, Inc.’s definitions),
or other commercially available source providing quotations of such rate as
selected by the Administrative Agent, in consultation with the Borrower, from
time to time, at approximately 10:00 a.m., Toronto time, on the first day of
such Interest Period (or if such day is not a Business Day, then on the
immediately preceding Business Day); provided that if, for any reason, such rate
does not appear on the Reuters Screen CDOR Page on such day, then the “LIBOR
Rate” on such day for any LIBOR Loan denominated in Canadian Dollars shall be
calculated as the rate (rounded upwards to the nearest basis point) quoted by
The Toronto-Dominion Bank (or its successors or assigns or such other bank
listed in Schedule I to the Bank Act (Canada) as the Administrative Agent may
from time to time designate) as its discount rate for the purchase of Canadian
Dollar bankers’ acceptances in an amount substantially equal to such LIBOR Loan
with a term comparable to such Interest Period at approximately 10:00 a.m.,
Toronto time, on the first day of such Interest Period (or if such day is not a
Business Day, then on the immediately preceding Business Day); and

 



 3 

 

 

(iii)       for any interest rate calculation with respect to a Base Rate Loan,
the rate of interest per annum determined on the basis of the London Interbank
Offered Rate for U.S. Dollar deposits for delivery on the date in question for a
one month term beginning on that date as published by ICE Benchmark
Administration Limited, a United Kingdom company (or other commercially
available source providing quotations of such rate as selected by the
Administrative Agent, in consultation with the Borrower, from time to time) at
approximately 11:00 a.m., London time, on such date of determination, or, if
such date is not a Business Day, then the immediately preceding Business Day.
If, for any reason, such rate is not so published, then “LIBOR” for such Base
Rate Loan shall be determined by the Administrative Agent to be the arithmetic
average of the rate per annum at which U.S. Dollar deposits would be offered by
first class banks (as determined in consultation with the Borrower) in the
London interbank market to the Administrative Agent at approximately 11:00 a.m.,
London time, on such date of determination for delivery on the date in question
for a one month term.

 

Notwithstanding the foregoing, (x) if any determination of any rate described in
this definition would result in the LIBOR Rate being less than zero, then such
rate shall be deemed to be zero and (y) unless otherwise specified in any
amendment to this Agreement entered into in accordance with Section 2.15(h), in
the event that a Replacement Rate with respect to the LIBOR Rate is implemented,
then all references herein to LIBOR Rate shall be deemed references to such
Replacement Rate.

 

Each of the Administrative Agent and the Lenders acknowledges and agrees that
(1) as of the date hereof, ICE Benchmark Administration Ltd. is a subsidiary of
the Borrower, and (2) neither the Administrative Agent nor any Lender, solely in
their respective capacities as such under this Agreement, shall have any direct
claim under this Agreement against the Borrower on account of any action taken
by ICE Benchmark Administration Ltd. in its capacity as a provider of any
quotations or rates referred to this definition.

 

“Maturity Date” means (a) with respect to each Sixth Amendment Consenting
Lender, the Final Maturity Date, and (b) with respect to each Sixth Amendment
Non-Consenting Lender, the Original Maturity Date.

 

“Original Maturity Date” means the fifth anniversary of the Fifth Amendment
Effective Date; provided, however, that, if such date is not a Business Day,
then the Original Maturity Date shall be the immediately preceding Business Day.

 

(c)           Section 1.6 of the Credit Agreement is hereby amended by deleting
the first sentence therein.

 

(d)           Section 2.15(e) of the Credit Agreement is hereby amended and
restated in its entirety as follows:

 



 4 

 

 

(e)       Inadequacy or Indeterminacy. Unless and until a Replacement Rate is
implemented in accordance with clause (h) below, if, on or prior to the first
day of any Interest Period, (y) the Administrative Agent shall have determined
in good faith that adequate and reasonable means do not exist for ascertaining
the applicable LIBOR Rate for such Interest Period or (z) the Administrative
Agent shall have received written notice from the Required Lenders of their
determination in good faith that the rate of interest referred to in the
definition of “LIBOR Rate” upon the basis of which the Adjusted LIBOR Rate for
LIBOR Loans for such Interest Period is to be determined will not adequately and
fairly reflect the cost to such Lenders of making or maintaining LIBOR Loans
during such Interest Period, the Administrative Agent will forthwith so notify
the Borrower and the Lenders. Upon such notice, (i) all then outstanding LIBOR
Loans shall automatically, on the expiration date of the respective Interest
Periods applicable thereto (unless then repaid in full), be converted into Base
Rate Loans, (ii) the obligation of the Lenders to make, to convert Base Rate
Loans into, or to continue, LIBOR Loans shall be suspended (including pursuant
to the Borrowing to which such Interest Period applies), and (iii) any Notice of
Borrowing or Notice of Conversion/Continuation given at any time thereafter with
respect to LIBOR Loans shall be deemed to be a request for Base Rate Loans, in
each case until the Administrative Agent or the Required Lenders, as the case
may be, shall have determined that the circumstances giving rise to such
suspension no longer exist (and the Required Lenders, if making such
determination, shall have so notified the Administrative Agent), and the
Administrative Agent shall have so notified the Borrower and the Lenders.

 

(e)           New Section 2.15(h) is hereby inserted into the Credit Agreement
immediately following Section 2.15(g) of the Credit Agreement:

 



 5 

 

 

(h)       Alternative Rate of Interest. Notwithstanding anything to the contrary
in Section 2.15(e), if the Administrative Agent and the Borrower have made the
determination that (i) the circumstances described in Section 2.15(e)(y) have
arisen and that such circumstances are unlikely to be temporary, (ii) any
applicable interest rate specified herein is no longer a widely recognized
benchmark rate for newly originated loans in the U.S. syndicated loan market in
the applicable Currency or (iii) the applicable supervisor or administrator (if
any) of any applicable interest rate specified herein or any Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which any applicable interest rate
specified herein shall no longer be used for determining interest rates for
loans in the U.S. syndicated loan market in the applicable Currency (such
specific date, the “Scheduled Unavailability Date”), then the Administrative
Agent and the Borrower may amend this Agreement to establish a replacement
interest rate that gives due consideration to the then prevailing market
convention for determining a benchmark reference rate for syndicated loans in
the United States at such time (the “Replacement Rate”), in which case, the
Replacement Rate shall, subject to the next two sentences, replace such
applicable interest rate for all purposes under the Credit Documents unless and
until (A) an event described in Section 2.15(e)(y), (h)(i), (h)(ii) or (h)(iii)
occurs with respect to the Replacement Rate or (B) the Administrative Agent (at
the direction of the Required Lenders) notifies the Borrower that the
Replacement Rate does not adequately and fairly reflect the cost to the Lenders
of funding the Loans bearing interest at the Replacement Rate. In connection
with the establishment and application of the Replacement Rate, this Agreement
and the other Credit Documents shall be amended solely with the consent of the
Administrative Agent and the Borrower, as may be necessary or appropriate, in
the opinion of the Administrative Agent and the Borrower, to effect the
provisions of this Section 2.15(h), including, without limitation and as
applicable, any proposed conforming changes to the definition of “Base Rate,”
“LIBOR Market Index Rate,” “Interest Period,” timing and frequency of
determining rates and making payments of interest and other matters as may be
appropriate, as agreed between the Administrative Agent and the Borrower, to
reflect the adoption of such Replacement Rate and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent determines that adoption of any
portion of such market practice is not administratively feasible or that no
market practice for the administration of such Replacement Rate yet exists, in
such other manner of administration as the Administrative Agent determines with
the consent of the Borrower). Notwithstanding anything to the contrary in this
Agreement or the other Credit Documents, such amendment shall become effective
without any further action or consent of any other party to this Agreement so
long as the Administrative Agent shall not have received, within five (5)
Business Days of the delivery of such amendment to the Lenders, written notices
from such Lenders that in the aggregate constitute Required Lenders, with each
such notice stating that such Lender objects to such amendment (which such
notice shall note with specificity the particular provisions of the amendment to
which such Lender objects, it being understood that the Required Lenders need
not specify identical objectionable provisions of the amendment in order to
constitute effective notice). If no Replacement Rate has been determined and the
circumstances under clause (i) above exist or the Scheduled Unavailability Date
has occurred (as applicable), the Administrative Agent will promptly so notify
the Borrower and each Lender. Thereafter, (A) the obligation of the Lenders to
make or maintain LIBOR Rate Loans shall be suspended (to the extent of the
affected LIBOR Rate Loans or Interest Periods), (B) the LIBOR Rate component
shall no longer be utilized in determining the Base Rate and (C) each
outstanding LIBOR Rate Loan will automatically, on the last day of the then
existing Interest Period therefor, be prepaid by the Borrower or be
automatically converted into a Base Rate Loan at the Borrower’s option. Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of LIBOR Rate Loans (to the extent
of the affected LIBOR Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans (subject to the foregoing clause (B)) in the amount specified
therein.

 

(f)           Section 5.2(c) of the Credit Agreement is hereby amended by
(i) deleting the word “and” from the end of clause (iii) therein;
(ii) redesignating clause (iv) therein as clause (v); and (iii) inserting the
following as a new clause (iv) therein:

 

(iv)       any change in the information provided in any Beneficial Ownership
Certification previously delivered by the Borrower that would result in a change
to the list of beneficial owners identified in parts (c) or (d) of such
certification, if applicable (it being understood that disclosure of any such
change in the Borrower’s SEC filings shall be deemed to satisfy the requirements
of this Section 5.2(c)(iv)); and

 

(g)           The Commitment Schedule set forth on Schedule 1.1(a) (Commitments
and Notice Addresses) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

 



 6 

 

 





Multicurrency Dollar Lender Commitment Commitment       Wells Fargo Bank,
National Association $300,000,000 -- Bank of America, N.A. $300,000,000 -- MUFG
Bank, Ltd. (formerly known as The Bank of Tokyo Mitsubishi UFJ, Ltd.)
$300,000,000 -- Bank of China, New York Branch -- $300,000,000 Bank of Montreal
$225,000,000 -- Banco Bilbao Vizcaya Argentaria, S.A. New York Branch
$225,000,000 -- Fifth Third Bank $225,000,000 -- Industrial and Commercial Bank
of China Ltd., New York Branch $225,000,000   Mizuho Bank, Ltd. $225,000,000  
PNC Bank, National Association $225,000,000   Citibank, N.A. $150,000,000 --
Credit Suisse AG, Cayman Islands Branch $150,000,000 -- JPMorgan Chase Bank,
N.A. $150,000,000 -- Morgan Stanley Bank, N.A. $150,000,000 -- Societe Generale
$150,000,000 -- Goldman Sachs Bank USA $100,000,000 -- Total $3,100,000,000
$300,000,000

 



 7 

 



 

ARTICLE II 

 

CONDITIONS OF EFFECTIVENESS

 

2.1           The amendments set forth in ARTICLE I shall become effective as of
the date (the “Sixth Amendment Effective Date”) when, and only when, each of the
following conditions precedent shall have been satisfied:

 

(a)            The Administrative Agent shall have received an executed
counterpart of this Amendment from each of the Borrower and Lenders constituting
the Required Lenders.

 

(b)           The Borrower shall have paid to (i) Wells Fargo Securities, LLC,
Merrill Lynch, Pierce, Fenner & Smith Incorporated, the Administrative Agent and
the Lenders any fees required under the Engagement Letter (as defined below) to
be paid to each of them, in the amounts due and payable on the Sixth Amendment
Effective Date as required by the terms thereof, and (ii) MUFG Bank, Ltd.
(formerly known as The Bank of Tokyo Mitsubishi UFJ, Ltd.) the fee required
under that certain fee letter between the Borrower and MUFG Bank, Ltd., in
connection with its appointment as a joint bookrunner and joint lead arranger in
respect of the Amendment, in the amount due and payable on the Sixth Amendment
Effective Date as required by the terms thereof. The “Engagement Letter” means
that certain letter from Wells Fargo, Wells Fargo Securities, LLC, BofA and
Merrill Lynch, Pierce, Fenner & Smith Incorporated, to the Borrower, dated
July 18, 2018, relating to certain fees payable by the Borrower in respect of
the transactions contemplated by this Amendment.

 

(c)           At least three Business Days prior to the Sixth Amendment
Effective Date, if the Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, the Borrower shall deliver to each Lender
requesting the same in writing at least ten Business Days prior to the Sixth
Amendment Effective Date a Beneficial Ownership Certification (provided that,
upon the execution and delivery by such Lender of its signature page to this
Amendment, the condition set forth in this Section 2.1(c) shall be deemed to be
satisfied).

 

(d)           The Borrower shall have delivered to the Administrative Agent a
certificate, signed by a Responsible Officer of the Borrower, certifying as to
the matters set forth in ARTICLE III hereof.

 



 8 

 

 

ARTICLE III 

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower hereby represents and warrants, on and as of the Sixth Amendment
Effective Date, that (i) the representations and warranties contained in the
Credit Agreement (except the representation set forth in Section 4.8 thereof
with respect to clauses (i) and (ii) of the definition of “Material Adverse
Effect” only) and the other Credit Documents qualified as to materiality are
true and correct and those not so qualified are true and correct in all material
respects, both immediately before and after giving effect to this Amendment
(except to the extent any such representation or warranty is expressly stated to
have been made as of a specific date, in which case such representation or
warranty is true and correct (if qualified as to materiality) or true and
correct in all material respects (if not so qualified), in each case only on and
as of such specific date), (ii) this Amendment has been duly authorized,
executed and delivered by the Borrower and constitutes the legal, valid and
binding obligation of the Borrower enforceable against it in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally, by general equitable principles or by principles of good faith and
fair dealing (regardless of whether enforcement is sought in equity or at law),
(iii) no Default or Event of Default shall have occurred and be continuing on
the Sixth Amendment Effective Date, both immediately before and immediately
after giving effect to this Amendment and the amendments contemplated hereby and
(iv) to the best knowledge of the Borrower, the information included in any
Beneficial Ownership Certification required to be delivered pursuant to Section
2.1(c) is true and correct in all respects.

 

ARTICLE IV 

 

ACKNOWLEDGEMENT AND CONFIRMATION

 

Each party to this Amendment hereby confirms and agrees that, after giving
effect to this Amendment and the amendments contemplated hereby, and except as
expressly modified hereby, the Credit Agreement and the other Credit Documents
to which it is a party remain in full force and effect and enforceable against
such party in accordance with their respective terms and shall not be
discharged, diminished, limited or otherwise affected in any respect.

 

ARTICLE V 

 

MISCELLANEOUS

 

5.1           Governing Law. This Amendment shall be governed by and construed
and enforced in accordance with the laws of the State of New York (including
Sections 5-1401 and 5-1402 of the New York General Obligations Law, but
excluding all other choice of law and conflicts of law rules).

 

5.2           Credit Document. As used in the Credit Agreement, “hereinafter,”
“hereto,” “hereof,” and words of similar import shall, unless the context
otherwise requires, mean the Credit Agreement after amendment by this Amendment.
Any reference to the Credit Agreement or any of the other Credit Documents
herein or in any such documents shall refer to the Credit Agreement and the
other Credit Documents as amended hereby. This Amendment is limited to the
matters expressly set forth herein, and shall not constitute or be deemed to
constitute an amendment, modification or waiver of any provision of the Credit
Agreement except as expressly set forth herein. This Amendment shall constitute
a Credit Document under the terms of the Credit Agreement.

 

5.3           Expenses. The Borrower shall pay all reasonable and documented
out-of-pocket fees and expenses of counsel to the Administrative Agent in
connection with the preparation, negotiation, execution and delivery of this
Amendment.

 



 9 

 

 

5.4           Severability. To the extent any provision of this Amendment is
prohibited by or invalid under the applicable law of any jurisdiction, such
provision shall be ineffective only to the extent of such prohibition or
invalidity and only in any such jurisdiction, without prohibiting or
invalidating such provision in any other jurisdiction or the remaining
provisions of this Amendment in any jurisdiction.

 

5.5           Successors and Assigns. This Amendment shall be binding upon,
inure to the benefit of and be enforceable by the respective successors and
permitted assigns of the parties hereto.

 

5.6           Construction. The headings of the various sections and subsections
of this Amendment have been inserted for convenience only and shall not in any
way affect the meaning or construction of any of the provisions hereof.

 

5.7           Counterparts; Integration. This Amendment may be executed and
delivered via facsimile or electronic mail with the same force and effect as if
an original were executed and may be signed in any number of counterparts, each
of which shall be an original, with the same effect as if the signatures hereto
were upon the same instrument. This Amendment constitutes the entire contract
among the parties hereto with respect to the subject matter hereof and
supersedes any and all prior agreements and understandings, oral or written,
relating to the subject matter hereof.

 

5.8           Exiting Lender. Each of the parties hereto acknowledges and agrees
that as of the Sixth Amendment Effective Date, Compass Bank (the “Exiting
Lender”) shall cease to be a party to the Credit Agreement, shall no longer be a
“Lender” and shall not have a Commitment, but shall continue to be entitled to
the benefits of Sections 2.15(a), 2.15(b), 2.16, 2.17 and 10.1 of the Credit
Agreement solely with respect to facts and circumstances occurring prior to the
Sixth Amendment Effective Date. From and after the Sixth Amendment Effective
Date, the Administrative Agent shall make all payments in respect of the Exiting
Lender’s Commitment that existed prior to the Sixth Amendment Effective Date
(including payments of principal, interest, fees and other amounts) to the
Exiting Lender solely for amounts which have accrued prior to but excluding the
Sixth Amendment Effective Date.

 

5.9           New Lender.

 

(a)           Each of the parties hereto acknowledges and agrees that as of the
Sixth Amendment Effective Date, Banco Bilbao Vizcaya Argentaria, S.A. New York
Branch (the “New Lender”) shall be a party to and a “Lender” under the Credit
Agreement as if originally named therein as a party with a Commitment as set
forth on Schedule 1.1(a) of the Credit Agreement as amended by this Amendment
and shall be bound by all of the terms and provisions applicable to Lenders
under the Credit Agreement as amended by this Amendment.

 

(b)           The New Lender shall deliver to the Administrative Agent cash in
an amount equal to such New Lender’s pro rata share of the aggregate Loans
outstanding on the Sixth Amendment Effective Date, if any.

 



 10 

 

 

(c)           The New Lender (i) represents and warrants that (A) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Amendment and to consummate the transactions contemplated hereby and to
become a Lender under the Credit Agreement, (B) it satisfies the requirements,
if any, specified in the Credit Agreement that are required to be satisfied by
it in order to provide a Commitment and to become a Lender and (C) it is not an
Ineligible Assignee, (ii) confirms that it has received a copy of the Credit
Agreement, as amended hereby, together with copies of the most recent financial
statements referred to in Section 4.9 thereof or delivered pursuant to Section
5.1 thereof and such other documents and information as it has deemed
appropriate to make it owns credit analysis and decision to enter into the
Credit Agreement as amended by the Sixth Amendment, (iii) will independently and
without reliance upon the Administrative Agent or any Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement, (iv) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under the Credit
Agreement as delegated to the Administrative Agent, by the terms thereof,
together with such powers as are reasonably incidental thereto and (v) agrees
that it will perform in accordance with their terms all the obligations which by
the terms of the Credit Agreement are required to be performed by it as a
Lender.

 

 11 

 

 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized officers as of the date first above written.

 

 



  INTERCONTINENTAL EXCHANGE, INC.                     By:

/s/ Martin Hunter

    Name: Martin Hunter     Title: SVP, Tax and Treasurer                    

WELLS FARGO BANK, NATIONAL ASSOCIATION,



as the Administrative Agent, the Multicurrency Agent, an

Issuing Lender, a Swingline Lender and a Lender



                    By: /s/ Jocelyn Boll     Name: Jocelyn Boll     Title:

Managing Director

                   

BANK OF AMERICA, N.A., as the Backup

Administrative Agent, a Swingline Lender and a Lender

                    By:

/s/ Sherman Wong

    Name: Sherman Wong     Title:

Director

                     MUFG BANK, LTD., as a Lender                     By:

/s/ Oscar D. Cortez

    Name: Oscar D. Cortez     Title:

Director

 

 

 

SIGNATURE PAGE TO

SIXTH AMENDMENT TO CREDIT AGREEMENT

 

 

 



  BANK OF CHINA, NEW YORK BRANCH, as a Lender                     By: /s/ Chen
Xu     Name: Chen Xu     Title:  President & CEO, USA                     BANK
OF MONTREAL, as a Lender                     By: /s/ Scott M. Ferris     Name:
Scott M. Ferris     Title: Managing Director                    

BANCO BILBAO VIZCAYA ARGENTARIA, S.A.

NEW YORK BRANCH, as a Lender

                    By: /s/ Cara Younger     Name:   Cara Younger     Title:
Director                     By: /s/ Miriam Trautmann     Name: Miriam Trautmann
    Title: Senior Vice President                     FIFTH THIRD BANK, as a
Lender                     By: /s/ Jonathan H. James     Name: Jonathan H. James
    Title: Managing Director  

 

 

SIGNATURE PAGE TO

SIXTH AMENDMENT TO CREDIT AGREEMENT

 

 

 

 

INDUSTRIAL AND COMMERCIAL BANK OF

CHINA LIMITED, NEW YORK BRANCH, as a Lender

                    By: /s/ Shelly Yan     Name: Letian Yan     Title: Assistant
Vice President                     By: /s/ Jeffrey Roth     Name: Jeffrey Roth  
  Title: Executive Director                     MIZUHO BANK, LTD., as a Lender  
                  By: /s/ Donna DeMagistris     Name: Donna DeMagistris    
Title: Authorized Signatory                     PNC BANK, NATIONAL ASSOCIATION,
as a Lender                     By: /s/ Tate Sisk     Name: Tate Sisk     Title:
Assistant Vice President                     CITIBANK, N.A., as a Lender        
            By: /s/ Marina Donskaya     Name: Marina Donskaya     Title: Vice
President  

 

 

SIGNATURE PAGE TO

SIXTH AMENDMENT TO CREDIT AGREEMENT

 

 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as a Lender

                    By: /s/ Doreen Barr     Name: Doreen Barr     Title:
Authorized Signatory                     By: /s/ Komal Shah     Name: Komal Shah
    Title: Authorized Signatory                     JPMORGAN CHASE BANK, N.A.,
as a Lender                     By: /s/ Leo Lai     Name: Leo Lai     Title:
Executive Director                     MORGAN STANLEY BANK, N.A., as a Lender  
                  By: /s/ Michael King     Name: Michael King     Title:
Authorized Signatory                     SOCIETE GENERALE, as a Lender          
          By: /s/ Richard Bernal     Name: Richard Bernal     Title: Managing
Director  

 

 

SIGNATURE PAGE TO

SIXTH AMENDMENT TO CREDIT AGREEMENT

 

 

 

  GOLDMAN SACHS BANK USA, as a Lender                     By: /s/ Ryan Durkin  
  Name: Ryan Durkin     Title: Authorized Signatory                     COMPASS
BANK, as Exiting Lender                     By: /s/ Susana Campuzano     Name:
Susana Campuzano     Title: Senior Vice President  





 

 

SIGNATURE PAGE TO

SIXTH AMENDMENT TO CREDIT AGREEMENT





   

 